Hon. W. A. Johnson
County Attorney
Tom Green County
San Angelo, Texas
Dear Sir:             Opinion Ro. O-7037
                     Re:   Whether an Independent School
                           District may have a tax rate
                           of more than 50 cents per
                           $100.00 valuation for bond
                           redemption
          Your request for opinion has been received and
carefully considered by this department. We quote from
your request as follows:
         "The Lake View Independent School
    District, a suburb to the City of San
    Angelo, desires to make an expansion In
    their equipment, that is, add an addit-
    ional building. They now have a tax of
    Fifty Cents for each $100.00 valuation
    Fn the District to take care of bond
    issues. Their Superintendent, P. H.
    Davidson, propounded the following
    question with the request that I submit
    same to you for an opinion:
          "Can an Independent School District
     have more than $*50 for bond redemption;
     law says you may have $1.50 per $100.00
     valuation but bonds can never exceed
     9.50 per $100.00.
          "It occurs to me that the law is plain
     that Mr. Davidson cannot, but he seems not
     satFsfFed with my opinion of the matter, and
     at his request I am transmitting to you his
     question for an opinion from you.'
          House Bill BOO, Acts of the 49th Legislature of
Texas, 1945, reads Fn part as follows:
Hon. W. A. Johnson - Page 2


          "Be It Enacted by the Legislature of
          the State of Texas:
          "Section 1. Taxing Power. The Commissioners
     court for the common school districts in its county,
     and the district school trustees for the inde-
     pendent school districts incorporated for school
     purposes only, shall have power to levy and cause
     to be collected the annual taxes and to issue the
     bonds hereFn authorized, subject to the following
     provisions:
          "1 . In common school dFstrFcts, for the
     further maintenance of public free schools and
     the erection and equipment of school buildings
     therein, a special tax; and in independent dis-
     tricts for the maintenance of schools therein, an
     ad valorem tax not to exceed One Dollar and Fifty
     Cents ($1.50) on the one hundred dollars valuation
     of taxable property or the district.
          "2 . In common school and Independent districts,
     for the purchase, constructlon, repair or equip-
     ment of public free school buildings within the
     limits of such districts and the purchase of the
     necessary sites therefor, a tax not to exceed fifty
     cents (50#) on the one hundred dollars valuation,
     such tax to be for the payment of the current inter-
     est on and provide a sinking fund sufficient to pay
     the principal of bonds which said districts are em-
     powered to issue for such purposes.
           "3 . The amount of maintenance tax, together
     with the amount of bond tax of any district, shall
     never exceed One Dollar and FFfty Cents ($1.50) on
     the one hundred dollars valuation of taxable
     property; and if the rate of bond tax, together
     with the rate of maintenance tax voted in the
     district shall at any time exceed One Dollar and
     Fifty Cents ($1.50) on the one hundred dollars
     valuation, such bond tax shall operate to reduce
     ,the maintenance tax to the difference between the
     rate of the bond tax and One Dollar and Fifty
     Cents ($1.50).
             h




Hon. W. A. Johnson - Page 3


          "4. No tax shall be levied, collected,
     abrogated, diminlshed or increased, and no bonds
     shall be issued hereunder until such action has
     been authorized by a majority of the votes cast
     at an election held in the district for such
     purposes, at which none but property taxpaying
     qualified voters of such district shall be en-
     titled to vote.
          "5 .    All property assessed for school
     purposes    in a common school district shall be
     assessed    at the rate of value of property as said
     property    is assessed for State and county pur-
     poses.
         "Sec. 2. Article 2784 of Title 49, Chapter 13
    of the Revised Civil Statutes of Texas, 1925, is
    hereby repealed, and all laws and parts of laws in
    conflict herewith are hereby repealed in so far
    as they are in conflict, except that nothing herein
    shall in anywise alter, amend, or repeal House Bill
    No. 516 Acts, Regular Session, Forty-ninth Legls-
    lature."
          House Bill 516, Acts of the 49th Legislature of
Texas, 1945, reads in part as follows:
          "Be it enacted by the Legislature of the State
     of Texas:
          "Section 1. In all independent school dis-
     tricts, whether organized under general or special
     laws, and which have a scholastic population of
     more than one thousand, five hundred (1,500) and
     less than three thousand (3,000) approved scho-
     lastics, according to the Scholastic,Census, for
     the preceding year, and the boundaries of which
     are coextensive with the boundaries of the Fn-
     corporated cities or towns in which such lndepen-
     dent school districts are located, the trustees
     of such independent school districts shall have
     the power to levy and cause to be collected the
     annual taxes herein authorlzed, subject to the
     following provisions:
Hon. W. A. Johnson - Page 4


         "(1) For the maintenance of the public
    schools therein, an ad valorem tax not to exceed
    One Dollar and Fifty Cents ($1.50) on the One
    Hundred Dollars ($100) valuation of taxable pro-
    perty of the district.
          "(2) For the purchase, construction, repair
     or equipment of public free school buildFngs
     wFth1n the limits of such districts and the pur-
     chase of the necessary sites therefor, an ad valorem
     tax not to exceed Fifty (50) Cents on the One
     Hundred Dollars ($100) valuation of taxable property
     of the district, such tax to be for the payment of
     the current interest on and provide a sinking fund
     sufficient to pay the principal of bonds which such
     districts are empowered to issue for such purpose.
          "(3) The amount of the maintenance tax, to-
     gether with the amount of bond tax of any such
     district shall never exceed One Dollar and Fifty
     Cents ($1.50) on the One Hundred Dollars ($100)
     valuation of taxable property within such district;
     and if the rate of bond tax, together with the
     rate of maintenance tax voted in the district shall
     at any time exceed One Dollar and Fifty Cents ($1.50)
     on the One Hundred Dollars ($100) valuation, such
     bond tax shall operate to reduce the maintenance tax
     to be difference between the rate of the bond tax
     and One Dollar and Fifty Cents ($1.50)."
          It is our opinion that you have correctly answered
the question submitted.
            We therefore answer the question propounded in the
negative.
                                       Very truly yours
                                 ATTORNEY GERERAL OF TEXAS


WJF:BT:mjs                        BY     /s/ Wm. J. Fanning
                                             Wm. J. Fanning
APPROVED JAN 30, 1946                             Assistant
h/3;~~~,o~,~~~w
ATTORNEY GENERAL                APPROVED
                                 OPINION
                               COMMITTEE
                               BY BWB
                                 CHAIRMAN